 

Case 1:20-cv-08159-GBD Document 34 Filed 02/03/21 Page 1of1

Steven R. Fairchild
Member
T 703-994-0193

steve@fairchildlegal. com

Fairchild Law, LLC
292 Powers Street, 1B
Brooklyn, NY [1211

seen

 

!

January 29, 2021

 

 

DERED:
By Electronic Filing ae 4h Dar f
Hon. George B. Daniels eye + Daniels, U.S.D.J.

United States Courthouse Dated: F E, B
40 Foley Square — f 3 2BPF

New York, NY 10007

RE: Investment Science LLC v. Oath Holdings, Inc., 1-20-cv-08159 (GBD)
Request to File Under Seal

Dear Judge Daniels,

I represent Investment Science LLC, the Plaintiff in the above-referenced litigation.

This letter is to request the filing the Amended Complaint and its Exhibits under seal.
Both documents refer to numerous Confidential and Proprietary information owned by

Investment Science.

Counsel for Defendant Oath Holdings has already agreed to a Stipulated Protective
Order, which J filed earlier today. Dkt 28.

Respectfully submitted,

/s/ Steven R. Fairchild
Member

ce: All recipients of ECF

 
